DETAILED ACTION
This action is responsive to the Amendment filed on 09/09/2020. Claims 2 and 6 have been canceled. Claims 1, 3-5, and 7-9 are pending in the case. Claims 1, 5, and 9 are independent claims.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/16/2020 and 09/21/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 44 of the Specification is objected to because it contains unclear/indefinite language.  Paragraph 44 alleges that “(e)ach of the switching receptor Op1, the selection receptor Op2, and the detailed setting receptor Op3 is a physical controller” but later describes these receptors as display elements/contents/portions of a graphical user interface (an interpretation that is in accordance with their illustration in figures 5A-5B and puts into question Applicant’s “physical” allegation). 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dicker et al. (US Patent Application Pub. No. 6,798,889, hereinafter “Dicker”).

As to independent claims 1, 5, and 9, Dicker shows an information processing device [fig. 2], method [fig. 5], and concomitant non-transitory computer readable medium [col. 8, lines 49-67], comprising: 
a display processor that is configured to display simultaneously on a same screen [“display 102 having display screen 104” (col. 3, lines 33-64) | see also figs. 2 & 6-14]: 
a switching receptor that is configured to receive switching of a speaker to be a supply destination of a signal from a signal processing device [“During the assignment function, the calibration system plays test signals through each of the loudspeakers and asks the user to click on the loudspeaker representation corresponding to the actual loudspeaker where the sound appears to come from. … The purpose of this test is to let the calibration system determine the channel identification (ID) for each physical loudspeaker connected to the system. After the user has indicated to the calibration system that the loudspeaker emitting the test signal is the rear left loudspeaker, the switch 302 is configured so that the rear left loudspeaker in the user's sound system will receive the sound input channel 348 that is intended for the rear left loudspeaker. …” (col. 11, lines 43-62) | See also col. 4, lines 44-60], and 
a selection receptor that is configured to receive a selection about whether or not characteristics of the speaker to be selected by the switching received by the switching receptor are changed; and a communication processor [e.g. communication interface 224 | col. 5, lines 42-54 & col. 9, lines 22-66] that is configured to transmit instructions for various settings received by the switching receptor and the selection receptor to the signal processing device [“a method is provided for calibrating a sound system that includes a plurality of loudspeakers. The method comprises steps of mapping the plurality of loudspeakers into a virtual loudspeaker system representation displayable to a user, activating at least one calibration function that creates a calibration signal that is reproduced by one or more of the plurality of loudspeakers to produce a calibration sound perceivable by the user, modifying the virtual loudspeaker system representation to include a virtual calibration indicator that indicates a characteristic of the calibration signal and adjusting the virtual calibration indicator based on a user input, wherein when the virtual calibration indicator is adjusted, a corresponding adjustment is made to the characteristic of the calibration signal until a selected calibration sound is achieved.” (col. 2, lines 9-23)
For further context, see also col. 10, lines 17-37 and the plurality of changeable loudspeaker characteristics throughout fig. 8-14, and how the purpose of each selectable/changeable option is “to calibrate the characteristics of the multi-loudspeaker sound system properly to achieve the intended and desired sound quality” (col. 1, lines 48-50).], 
wherein when the selection to change the characteristics of the speaker is received by the selection receptor, concurrently display a detailed setting receptor that receives a change of at least one detailed setting included in a setting for changing, on the screen that displays the switching receptor and the selection receptor [e.g. any of “a volume adjustment icon 614, a phase adjustment icon 616, a time delay adjustment icon 618, a treble adjustment icon 620, a bass adjustment icon 622” in col. 10, lines 17-37 and their respectively changeable detailed setting receptors that are concurrently displayed as illustrated throughout fig. 8-14.], and 
when the selection not to change the characteristics of the speaker is received by the selection receptor, hide or disable the detailed setting receptor on the screen [“… During the test, the indicator 806 is activated and after the test, the indicator 806 is deactivated and the arrow indicator 808 is activated. At the completion of the volume calibration test, the ball and track images are removed from the display view …” (col. 13, lines 14-18) | See also the hiding/disabling features for the other detailed setting receptors in col. 14, lines 6-11; col. 15, lines 1-2; & col. 16, lines 14-16.].

As to dependent claims 3 and 7, Dicker further shows:
wherein the display processor is configured to display a second selection receptor that receives a selection about whether or not loudness correction is automatically performed, concurrently on the screen with the switching receptor and the selection receptor [See, for example, the loudness correction feature in fig. 9 & col. 12, lines 13-55.]. 

As to dependent claims 4 and 8, Dicker further shows:
wherein the display processor is configured to display a second selection receptor that receives a selection about whether or not loudness correction is automatically performed, concurrently on the screen with the switching receptor and the selection receptor [See, for example, the loudness correction feature in fig. 9 & col. 12, lines 13-55.]. 

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. Applicant argues:
“… Applicants representative also expressed his opinion that the features previously recited in claim 2, namely that "when the selection to change the characteristics of the speaker is received by the selection receptor, concurrently display a detailed setting receptor that receives a change of at least one detailed setting included in a setting for changing, on the screen that displays the switching receptor and the selection receptor, and when the selection not to change the characteristics of the speaker is received by the selection receptor, hide or disable the detailed setting receptor on the screen," are actually not disclosed or suggested in the prior art, particularly as amended herein. …”


Therefore, the Office respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims. 
Moreover, this Office Action has been sent in its current form (instead of a Notice of Non-Compliance) in the interests of compact prosecution. Nonetheless, in the future, should Applicants choose to pursue further rounds of prosecution, they are respectfully encouraged to address all of the outstanding issues in the latest Office Action (and not merely include an interview summary).

Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALVARO R. CALDERON IV
Examiner
Art Unit 2173


/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173